EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPEAL BRIEF(S) FILED 11/17/2020, 1/20/2020 and 11/26/2019
Examiner notes that a conference was held regarding the above filed appeal briefs in which it was determined that the Final Rejection filed 7/9/2019 properly rejected the claims under 35 U.S.C. 112, first paragraph. However, in the interest of compact prosecution, this case is being reopened to overcome the rejections presented in that Office Action, as detailed in the Examiner’s Amendment below. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Pellegrini on 4/30/2021.

The application has been amended as follows: 

IN THE SPECIFICATION: 

The Specification filed 11/26/2019 has been deleted and replaced with the original specification filed 11/10/2015. 

IN THE DRAWINGS: 

The drawings filed 11/26/2019 have been deleted and replaced with the original drawings filed 11/10/2015. 

IN THE ABSTRACT:

The abstract filed 11/26/2019 has been deleted and replaced with the abstract filed 11/10/2015. Examiner notes that the preliminary amendment filed 11/10/2015 to the abstract is the correct version (rather than the original, filed on the same date). 

IN THE CLAIMS: 
The claims filed 11/17/2020 have been replaced with the following: 
Claims 1-59 have been cancelled and new claims have been added: 
60.	A device for physiotherapy comprising:
	a frame, said frame comprising

a right side, said right side being located to the right of a longitudinal axis of the device, having an upper right side and a lower right side,
a transverse support connection,
a left side control device,
a right side control device, and
a device blocking lever, said device blocking lever being located on a side of the device;
a driving mechanism, said driving mechanism being situated in the upper left side of the frame and the upper right side of the frame, and having a main axle; 
a mechanism for raising and lowering the device, said raising and lowering mechanism being situated in the lower left side of the frame and the lower right side of the frame; 
electrical and electronic equipment for raising and lowering the device; 
a body supporting panel, said body supporting panel being secured by padded springs; 
a transversal bar; and
an ankle and foot grip.

61. 	The device for physiotherapy of claim 60, wherein the driving mechanism further comprises 
a housing,

a small cogwheel located on the main axle, 
a large cogwheel located on a secondary axle, 
an asynchronous electric motor with a reduction worm gear unit, and
a clutch and a belt drive.

62. 	The device for physiotherapy of claim 61, wherein 
the driving mechanism enables manual operation of the device when idling, and 
a steering mechanism of the device is located on the left and the right sides of the frame of the device.

63. 	The device for physiotherapy of claim 61, wherein the electrical and electronic equipment further comprises a control cubicle, a modem for electronic control of the device, an emergency stop button, a cut-out, contactors, a power supply, a switch for the reduction worm gear unit on the top of the device, and an electronic transmitter.

64. 	The device for physiotherapy of claim 60, wherein the lower left side and the lower right side of the frame allow electric lifting and lowering of the device, with the mechanism for raising and lowering the device comprising four electric jacks and two identical electric motors and reduction worm gear units with limit switches, with each electric motor driving two jacks that are linked with a common axle.



66. 	The device for physiotherapy of claim 65, wherein the device blocking lever contains a moving handle with a built-in spring fixed on an end of the handle.

67. 	The device for physiotherapy of claim 60, further comprising:
a transverse carrier bar, having an axle; 
two or more wedges on the transverse carrier bar axle; 
two or more bushings; 
a framework of the transverse carrier bar gripping the bushings; 
a screw for fastening the transverse carrier bar onto the transverse carrier bar axle; 
a plate fastened on the transverse carrier bar axle, against which a spring presses when the transverse carrier bar axle is pushed; and
a fixed plate against which the spring stops.

68. 	The device for physiotherapy of claim 60, wherein the ankle and foot grip is capable of being attached to a user by means of a carabiner on a safety belt.



70. 	The device for physiotherapy of claim 69, wherein a user can manually steer and stop the body supporting panel at any inclination angle by using a rudder with the use of said padded springs, whereby the device can be locked in the required position by means of the device blocking lever.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784